FILED
                            NOT FOR PUBLICATION                             JUL 10 2014

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10038

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00429-DCB

  v.
                                                 MEMORANDUM*
ROBERTO CHAVEZ-VALENCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Roberto Chavez-Valencia appeals from the district court’s judgment

revoking supervised release and imposing a 4-month sentence. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Chavez-Valencia’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. We have provided Chavez-Valencia the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Chavez-Valencia has waived his right to appeal the revocation of supervised

release and the sentence imposed upon revocation. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009). We, accordingly, dismiss the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                   13-10038